Citation Nr: 1232131	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  06-08 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado



THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for the service-connected migraine headaches prior to December 17, 2010. 

2.  Entitlement to service connection for claimed gastroesophageal reflux disease (GERD). 

3.  Entitlement to service connection for a claimed heart disorder. 



REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1998 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
In August 2010, the Board remanded the case to the RO for additional development of the record.  The RO has complied with the remand directives.  
 
In a February 2012 rating decision, the RO granted service connection for a left shoulder disorder, a cervical spine condition, and a lumbar spine disorder.  Therefore, those issues are no longer pending before the Board. 

In the February 2012 rating decision, the RO also assigned an increased rating of 30 percent effective on January 27, 2004 and a 50 percent rating effective on December 17, 2010 for the service-connected migraines.  

Inasmuch as a rating higher than 30 percent for migraines is available from January 27, 2004 to December 17, 2010, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

To the extent that a rating higher than 50 percent is not available for the service-connected migraines, the appeal for a rating higher than 50 percent is not for consideration at this time.  

The issue of service connection for a heart disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  For the period of the appeal beginning in August 2010, but earlier, the service-connected migraine headaches was first shown to have been manifested by a disability picture that more nearly approximated that of very frequent completely prostrating and prolonged attacks that were productive of severe economic inadaptability.

2.  The currently demonstrated GERD is shown as likely as not to have had its clinical onset during the Veteran's period of active service.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 50 percent for the service-connected migraine headaches have been met for the period of the appeal beginning in August 2010, but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8100 (2011).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by GERD is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  

First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  

In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 


Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in May 2004, April 2005, and August 2010 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in August 2004 and December 2010.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating for Migraines

The Veteran contends that he is entitled to a rating in excess of 30 percent for the service-connected migraines prior to December 17, 2010.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The Veteran underwent a VA examination in August 2004.  The Veteran reported prostrating headaches every four to six weeks, which might last two to three days and caused him to retire for the day.  The Veteran stated that the migraines were responsive to Imitrex.  

A March 2006 treatment record shows the Veteran experiences migraines twelve  times per year, and they were usually alleviated with over-the-counter medication. 

In a February 2007 statement, the Veteran stated that his migraines occurred once a month.  In February 2008, the Veteran was treated in an emergency room for a migraine.

In a March 2008 letter, an employer stated that the Veteran had frequent migraines and, due to his migraines, was absent from work every four to six weeks.  

In an August 2010 statement, the Veteran stated that his migraines increased in frequency and severity from one every four to six weeks, to three to four migraines per month.  The Veteran reported that he was unable to attend classes due to these migraines.

The Veteran underwent a VA examination in December 2010.  He reported that he has a migraine every third to fourth day.  The migraines last four hours or longer and incapacitate the Veteran, causing nausea and requiring him to remain in a quiet, dark room.  He had to withdraw from college due to his migraines, as they interfered with his ability to attend class.  

The February 2012 rating decision granted the Veteran a 30 percent rating for his migraines, effective on January 27, 2004, the day after he was discharged from service.  The rating decision also granted the Veteran a 50 percent rating beginning on December 17, 2010, the date of the VA examination that reflected an increase in disability.

In his August 2010 statement, the Veteran first stated that his migraines interfered with his ability to attend classes and complete his degree.  

At the December 2012 VA examination, the Veteran reported that he had to withdraw from school due to the frequency and severity of these migraines.  

Accordingly, the Board finds this evidence to reflect a disability picture that more nearly resembled very frequent, completely prostrating attacks productive of severe economic inadaptability, as contemplated for a 50 percent rating, beginning in August 2010.   

The evidence prior to that date, specifically the March 2008 letter from the Veteran's employer, only shows that he was missing work once every four to six weeks and does not support a finding that these absences were productive of severe economic inadaptability.  

Accordingly, on this record, the Board finds that a 50 percent rating for the service connected migraines is warranted in August 2010.  A rating in excess of 30 percent, prior to August 2010 is not warranted.  


Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  

Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Veteran's disability level and symptomatology are adequately described by the rating criteria.   Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his migraines is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  Thun, supra.
 

Service connection for GERD

The Veteran contends that he has gastroesophageal reflux disease (GERD) that was incurred during service.   

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997). It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).
 
The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The service treatment records show that the Veteran had acute viral gastroenteritis in December 1999, April 2001, August 2001 and September 2002.  

In a November 2003 report of medical history, the Veteran noted having frequent indigestion or heartburn.  No notation as to his digestive system was found upon clinical evaluation at separation.  

At the August 2004 VA examination, the examiner diagnosed minimal, mild GERD.  

Post-service treatment records show the Veteran takes omeprazole daily for stomach acid. 

The Veteran underwent a VA examination in December 2010.  The Veteran reported that he had problems with a gastroesophageal disorder until he changed his diet.  

At the time of the examination, the Veteran was no longer taking medication for GERD and had no symptoms of the disorder. The examiner diagnosed GERD, asymptomatic with no disability.  

Although the Veteran did not have symptoms of GERD at the December 2010 VA examination, the evidence shows that disorder as likely as not had its clinical onset during his period of active.  

As stated, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain, supra.  

Therefore, with resolution of the doubt in favor of the Veteran, service connection for GERD is granted.  



ORDER

An increased rating of 50 percent for migraines beginning on August 8, 2010 is granted, subject to the regulation controlling disbursement of VA monetary benefits.    

Service connection for GERD is granted.  


REMAND

In December 2010, the Veteran underwent a VA examination regarding his claim of service connection for a heart disorder.  The examiner found no evidence of cardiac or chest wall disease and opined that the Veteran's chest pains were likely due to posttraumatic stress disorder and panic attacks.  

However, the examination report shows that an electrocardiogram is pending.   The record does not contain the results of that electrocardiogram.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Thus, because there are outstanding VA records pertinent to his claim on appeal, VA must undertake efforts to acquire such documents as these records may be relevant to his claims; a reasonable effort should be made to obtain them. See 38 U.S.C.A. § 5103A(b). 

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to ascertain if the Veteran received any VA, non-VA, or other medical treatment for the claimed cardiac disorder that is not evidenced by the current record, including, but not limited to, the December 2010 electrocardiogram.  

The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder. 

2.  After completing any indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be furnished with a responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge 
Board of Veterans' Appeals

Department of Veterans Affairs


